        Case: 1:21-cv-00057-SA-RP Doc #: 12 Filed: 09/16/21 1 of 1 PageID #: 43




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JESSICA LANE WHITE                                                                   PLAINTIFF

V.                                                    CIVIL ACTION NO.: 1:21-CV-57-SA-RP

KILOLO KIJAKAZI, Acting
Commissioner of the Social Security Administration                                DEFENDANT

                                 ORDER REMANDING CASE

        The Defendant has filed an unopposed Motion to Remand [10], requesting “voluntary

remand of the above-referenced cause for further administrative action pursuant to sentence four

of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).” In the supporting

Memorandum [11], the Defendant explained that “[i]n the course of preparing the certified

administrative record for review of Plaintiff’s case, the agency’s court case preparation branch

foudnt hat a proper recording of the telephonic administrative hearing was not available.” [11] at

p. 1.

        Having reviewed the Motion [10] and considering that the Plaintiff does not oppose the

request, the Court finds it to be well-taken. The Motion [10] is GRANTED. This case is hereby

REMANDED pursuant to 42 U.S.C. § 405(g). The Clerk of Court is directed to take all steps

necessary to accomplish this remand. This CASE is CLOSED.

        SO ORDERED, this the 16th day of September, 2021.



                                             /s/ Sharion Aycock
                                                  UNITED STATES DISTRICT COURT JUDGE
